United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     March 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-60500
                         Summary Calendar


         EDITH RODRIGUEZ-DEARMY, also known as Edith Aird,

                                                         Petitioner,

                              versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                         Respondent.


           Appeal from the United States District Court
                for the Northern District of Texas
                           (A75-231-586)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edith Rodriguez-DeArmy petitions for review of an order by the

Board of Immigration Appeals (BIA) denying her motion to reopen

based on her marriage to a United States citizen and the filing of

an alien relative petition on her behalf.   Rodriguez contends that

the BIA erred in stating that a prior visa petition filed on her

behalf was denied due to marriage fraud.

     The BIA did note that the Department of Homeland Security

opposed the motion to reopen on the basis that the prior visa



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
petition was denied for marriage fraud.   But, the basis for denial

of the petition was that Rodriguez failed to make a prima facie

showing that she was eligible for relief from removal.   Rodriguez

has not shown that she meets the five factors set forth in Matter

of Velarde-Pacheco, 23 I&N Dec. 253, 256 (BIA 2002), for granting

a motion to reopen.   Therefore, she has not shown that the BIA

abused its discretion in denying her motion.     See De Morales v.

INS, 116 F.3d 145, 147 (5th Cir. 1997).

                                                         DENIED




                                2